Exhibit 10.2


LEASE AGREEMENT


This Lease Agreement (the “Lease”) is made this 16th day of January, 2009 by and
between Integrated Holdings, LLC, a Washington limited liability company
(“Landlord”), and Integrated Technologies, Inc., a Washington corporation
(“Tenant”), who agree as follows:


1. Fundamental Terms.  As used in this Lease, the following capitalized terms
shall have the following meanings:
 
1.1 “Premises” means that real property commonly known as 1910 Merrill Creek
Parkway, Everett, WA  98203 and legally described in the attached Exhibit A, and
all improvements thereon.
 
1.2 “Building” means the structure on the Premises.
 
1.3 “Commencement Date” means January 16th, 2009.
 
1.4 “Expiration Date” means, August 31, 2016.
 
1.5 “Term” means the period of time commencing on the Commencement Date and
ending on the Expiration Date (the “Initial Term” as defined below), plus any
extension of the Term, unless sooner terminated pursuant to the terms of this
Lease.
 
1.6 “Base Monthly Rent” means the following amounts as to the following periods
during the Term of this Lease:
 


Lease Years
 
Monthly Installment
 
January ___, 2009 through August 31, 2009
$19,868.00
September 1, 2009 through August 31, 2010
$21,000.00
September 1, 2010 through August 31, 2011
$21,525.00
September 1, 2011 through August 31, 2012
$22,063.00
September 1, 2012 through August 31, 2013
$22,615.00
September 1, 2013 through August 31, 2014
$23,180.00
September 1, 2014 through August 31, 2015
$23,759.00
September 1, 2015 through August 31, 2016
$24,353.00



Extension Option Years
Monthly Installment
   
September 1, 2016 through August 31, 2021
Fair Market Rent
 
September 1, 2021 through August 31, 2024
Fair Market Rent

 
1.7  “Permitted Use” means use for light manufacturing, materials testing, and
general offices.
 
1.8 “Security Deposit” means Nineteen Thousand Eight Hundred and Sixty-Eight
Dollars ($19,868.00).
 
1.9 “Landlord's Address for Notice” means
 
Integrated Holdings, LLC
c/o  Maryann Einarson
4533 NE 170th St.
Lake Forest Park, WA  98155





1.10 “Landlord's Address for Payment of Rent” means same address as for Notice.
 
1.11 “Tenant's Address for Notice” means
 
c/o LMI Aerospace
3600 Mueller Rd.
St. Charles, MO 63302-0678
Attn:  Lawrence E. Dickinson



1.12 “Landlord's Agent” means such other agent as Landlord may appoint from time
to time.
 
1.13 “Broker(s)” does not refer to any existing or past broker relationships.
 
1.14 “Exhibits” means the following Exhibits to this Lease:
 
Exhibit A - Legal Description of the Premises, including the improvements
thereon.


1.15 “Definitions” means the words and phrases defined in Section 42 captioned
“Definitions,” and other defined terms herein.
 
2. Consent and Notices.  Except as otherwise expressly provided in this Lease,
whenever the consent of either Landlord or Tenant is required under this Lease,
such consent shall not be effective unless given in writing and shall not be
unreasonably withheld or delayed, provided, however, that such consent may be
conditioned as provided in this Lease. All notices or requests required or
permitted under this Lease shall be in writing as provided in Section 43.7.
 
3. Premises and Appurtenances.
 
3.1 Premises; Changes.  Landlord leases to Tenant and Tenant leases from
Landlord the Premises for the Term.  Landlord shall have the right, in
Landlord's sole discretion, from time to time to make changes to the Building
exterior.
 
3.2 Easements.  Tenant understands and accepts that the Premises have the
benefit and the burden of those easements set forth on the title commitment (NBU
No. 20804148) issued by Chicago Title Insurance Company dated December 15,
2008.  Tenant accepts, and agrees to be bound by, the terms of the easements,
and acknowledges that it has received and examined a copy of each of the
easements.  Tenant agrees to reimburse Landlord within thirty (30) days of
Tenant’s receipt of an invoice from Landlord evidencing the payment of its share
of expenses accrued after the Commencement Date and associated with the
maintenance of the driveway described in that certain Joint Use and Maintenance
Agreement dated October 29, 1996 and recorded in Document No. 9610290128 of the
Snohomish County, Washington real estate records.  Any driveway maintenance
expenses owed in connection with this Section 3.2 shall be prorated on the basis
of a 360 day year to account for any fractional portion of a year included in
the Term at its commencement and expiration.
 
4. Term.
 
4.1 Commencement Date.  The initial term of this Lease (the “Initial Term”)
shall be for seven (7) years, commencing on the Commencement Date and expiring
on the Expiration Date.  The Commencement Date shall be the date specified in
Section 1.
 
4.2 Extension.
 
4.2.1 Provided Tenant is not in default beyond the applicable cure period at the
time of each of Tenant’s Extension Notices (defined below in this Section 4.2),
Tenant shall have the option to extend the Term of this Lease for two (2)
additional periods of five (5) years and three (3) years respectively (each an
“Extension Term”), upon the same terms and conditions as contained in this
Lease.  The rent for each Extension Term shall be as set forth in Section 1.6
herein.  To exercise an extension option, Tenant shall give Landlord written
notice at least ninety (90) days prior to the then-current Expiration Date
(“Tenant’s Extension Notice”).  Tenant’s Extension Notice for each Extension
Term shall be effective to extend the Term of the Lease for one Extension Term
without further documentation except as expressly provided in Section 4.2.2
below.
 
4.2.2 Each time after Tenant has exercised its option to extend the Term of this
Lease and the rent for that Extension Term has been finally determined, Landlord
and Tenant, upon request of either, will each timely sign and acknowledge a
written memorandum evidencing Tenant’s exercise of the option to extend the Term
and stating the date to which such Extension Term will extend and the rental
rates that will be applicable during each such Extension Term.
 
5. Base Monthly Rent; Late Charge.
 
5.1 Base Monthly Rent.  Tenant shall pay to Landlord the Base Monthly Rent
without deduction, offset, prior notice or demand, in advance on the first day
of each month during the Term.  Base Monthly Rent for any partial month shall be
prorated at the rate of 1/30th of the Base Monthly Rent per day.  Base Monthly
Rent is exclusive of any state tax based on rents (to the extent such a tax is
passed and implemented by the legislature of the State of Washington) and should
such taxes be implemented and apply during the Term, the Base Monthly Rent shall
be increased by the amount of such taxes.  All Rent shall be paid to Landlord at
Landlord's Address for Payment of Rent or at such other address as Landlord may
specify by notice to Tenant.
 
5.2 Extension Term Rent.  Beginning with the first Extension Term, Base Rent for
each Extension Term shall be the then current fair market rent for the
Premises.  As used herein, “Fair Market Rent” means an amount equal to the then
prevailing rate for similar space in a comparable building located in a
comparable location within Snohomish County, Washington during the previous six
(6) month period.  In the event that Landlord and Tenant are unable to agree
upon the Fair Market Rent within thirty (30) days after the date of Tenant’s
Extension Notice, then Fair Market Rent shall be determined by appraisal as set
forth below in this Section 5.2:
 
5.2.1 Either Landlord or Tenant may submit the matter to appraisal by notifying
the other party in writing.  Not less than ten (10) days after the date of such
notice, Landlord and Tenant shall each (a) appoint an appraiser; and (b) give
written notice to the other identifying that party’s appraiser and indicating
whether that party will submit supplemental written or oral evidence to support
its proposal for Fair Market Rent.  Any appraiser selected under this subsection
shall be an appraiser with at least ten (10) year experience in the appraisal of
industrial space in Snohomish County, Washington and who has not been regularly
employed or retained as a consultant, appraiser or agent of either party during
the last twelve (12) months.
 
5.2.2 Upon selection, such appraisers shall work together to agree upon the
prevailing fair rental of the Premises.  If said appraisers cannot agree within
twenty (20) days after their appointment, then, within ten (10) days after the
expiration of such twenty (20) day period, such appraisers shall select a third
appraiser with at least ten (10) years of experience in the appraisal of
industrial space in Snohomish County, Washington.  Once the third appraiser has
been selected, then such third appraiser shall within ten (10) days after
appointment make its determination of the prevailing fair rental amount and such
determination shall be binding upon both Landlord and Tenant as the rental rate
for such extended term.  The parties shall each bear the costs of their own
appraiser and shall share equally in the costs of the third
appraiser.  Notwithstanding the foregoing, in the event that the prevailing fair
rental amount (as determined above) is less than the minimum annual rental
payable during the final lease year of the Initial Term or the final lease year
of the first Extension Term, Landlord shall have the right to decline the
upcoming Extension Term and the Term shall terminate six (6) months after
written notice to the Tenant of Landlord’s decision to decline the Extension
Term (the “Modified Expiration Date”) (it being the agreement of the parties
that this provision may extend the Term beyond the then-current Expiration Date
in which event the Lease shall continue on the same terms and conditions as
contained in this Lease (including Rent at the rate then in effect as of the
then-current Expiration Date) until the Modified Expiration Date).
 
5.3 Late Charge.  Tenant acknowledges that the late payment by Tenant of any
Rent will cause Landlord to incur administrative, collection, processing and
accounting costs and expenses not contemplated under this Lease, the exact
amount of which are extremely difficult or impracticable to fix. Therefore, if
any Rent is not received by Landlord from Tenant by the fifth (5th) calendar day
after such Rent is due, Tenant shall immediately pay to Landlord a late charge
equal to the lesser of five percent (5%) of the amount of Rent due or Five
Hundred and No/100th Dollars ($500.00).  Landlord and Tenant agree that this
late charge represents a reasonable estimate of such costs and expenses and is
fair compensation to Landlord for its loss caused by Tenant's
nonpayment.  Should Tenant pay said late charge but fail to pay
contemporaneously therewith all unpaid amounts of Rent, Landlord's acceptance of
this late charge shall not constitute a waiver of Tenant's default with respect
to Tenant's nonpayment nor prevent Landlord from exercising all other rights and
remedies available to Landlord under this Lease or under law.
 
6. Prepaid Rent and Security Deposit.  As partial consideration for Landlord’s
execution of this Lease, on execution of this Lease, Tenant shall deposit with
Landlord rent and the Security Deposit, as a Security Deposit for the
performance by Tenant of the provisions of this Lease.  If Tenant is in default,
Landlord may use the Security Deposit, or any portion of it, to cure the
default, including without limitation, paying for the cost of any work necessary
to restore the Premises, the Tenant improvements and any alterations to good
condition or to compensate Landlord for all damage sustained by Landlord
resulting from Tenant's default.  Tenant shall within five (5) days of demand
pay to Landlord a sum equal to the portion of the Security Deposit expended or
applied by Landlord as provided in this Section so as to maintain the Security
Deposit in the sum initially deposited with Landlord.  If Tenant is not in
default as of the expiration or termination of the Term, including without
limitation, in default in payment of the Rent for the last month of the Term,
then Landlord shall return the Security Deposit, without interest, to Tenant
within a reasonable period of time not to exceed thirty (30) days after the
expiration or termination of the Term.  Landlord's obligations with respect to
the Security Deposit are those of a Tenant and not a trustee. Landlord may
commingle the Security Deposit with Landlord's general and other funds.
 
7. Real Property Taxes.  Tenant shall pay, as Additional Rent, directly to the
applicable taxing authority all Real Property Taxes that are or will be levied
or assessed against the Premises during each calendar year during the Term on or
prior to the date on which such Real Property Taxes are due.  Such Additional
Rent shall not include any sales, franchise, business or occupation or other tax
based on rents which may apply during the Term.  Tenant shall provide Landlord
with a receipt from the taxing authority evidencing that Tenant paid the Real
Property Taxes prior to delinquency.  Tenant, at Tenant’s cost and expense, may
attempt to have the assessed valuation of the Property reduced or may initiate
proceedings to contest the real property taxes.
 
8. Personal Property Taxes.  Tenant shall pay prior to delinquency all personal
property taxes assessed against and levied upon Trade Fixtures, furnishings,
equipment and all other personal property of Tenant contained in the Premises or
elsewhere.  If possible, Tenant shall cause such Trade Fixtures, furnishings,
equipment and all other personal property of Tenant to be assessed and billed
separately from the Premises.
 
9. Landlord Representations and Warranties.  Landlord represents and warrants
that as of the Commencement Date (1) the Building shall contain no structural
defects or defective systems (whether known or unknown); (2) the Building
systems (including, but not limited to, the heating, air conditioning and
ventilation system) shall be in proper working order and condition and shall be
sufficient for the operation of Tenant’s business in the Premises; (3) the
Building and the Premises shall be in compliance and operated in accordance with
all applicable laws, ordinances, rules, regulations and codes (including, but
not limited to all environmental laws, ordinances, rules, regulations and
codes); (4) the Building is served by all utilities necessary for the operation
thereof and such utilities are adequate with respect to service and capacity for
the operation thereof; and (5) the Premises shall not contain Hazardous
Substances, except as set forth in the report(s) identified in Schedule 9 and
except in compliance with applicable laws, codes, rules and regulations.
 
10. Intentionally Deleted.
 
11. Use.  Tenant shall use the Premises for the Permitted Use and for no other
use without Landlord's prior consent. Landlord represents and warrants that the
Permitted Use of the Premises is a permissible use under all applicable zoning
codes, laws, rules and regulations.  Tenant's use of the Premises shall be in
accordance with the following:
 
11.1 Insurance.  Tenant shall not do, bring, or keep anything in or about the
Premises or the Premises that will cause a cancellation of any insurance
covering the Premises.
 
11.2 Compliance with Laws.  Tenant shall comply with all laws concerning the
Premises and Tenant's use of the Premises.  Landlord and Tenant acknowledge that
the Americans With Disabilities Act of 1990 (42 U.S.C. §12101 et seq. and
regulations and guidelines promulgated thereunder (“ADA”), and any similarly
motivated state and local Laws (“Local Barriers Acts”), as the same may be
amended and supplemented from time to time (collectively referred to herein as
the “Disabilities Acts”) establish requirements for business operations,
accessibility and barrier removal, and that such requirements may or may not
apply to the Premises and Premises depending on, among other things: (i) whether
Tenant’s business is deemed a “public accommodation” or “commercial facility”,
(ii) whether such requirements are “readily achievable,” and (iii) whether a
given alteration affects a “primary function area” or triggers “path of travel”
requirements. The parties hereby agree that: (a) if required by the Disabilities
Acts, Tenant shall maintain the Premises in compliance with ADA Title III and
related Local Barriers Acts and shall perform any required ADA Title III and
related Local Barriers Acts compliance in the Premises, and (b) if required by
the Disabilities Acts, Landlord may perform, or require that Tenant perform, and
Tenant shall be responsible for the cost of, ADA Title III and related Local
Barriers Acts “path of travel” and other requirements triggered by any public
accommodation or other use of, or alterations in, the Premises. If Tenant’s use
of the Premises triggers compliance requirements by the Disabilities Acts,
Tenant shall be responsible for ADA Title I and related Local Barriers Acts
requirements relating to Tenant’s employees, and Landlord shall be responsible
for ADA Title I and related Local Barriers Acts requirements relating to
Landlord’s employees.
 
11.3 Waste, Nuisance and Improper Use.  Tenant shall not use the Premises in any
manner that will constitute waste, nuisance or unreasonable annoyance to
neighbors of the Premises, including without limitation, (i) the use of
loudspeakers or sound or light apparatus that can be heard or seen outside the
Premises, (ii) or for lodging or sleeping rooms.  Notwithstanding the foregoing,
Landlord represents and warrants that the manner in which the Premises is being
used on the Commencement Date shall not be deemed to constitute a waste,
nuisance or an unreasonable annoyance.
 
11.4 Damage to Premises.  Tenant shall not do anything in, on or about the
Premises that will cause damage to the Premises, reasonable wear and tear
excluded.
 
12. Hazardous Substances.  Tenant shall not dispose of or otherwise allow the
release of any Hazardous Substances in, on or under the Premises, or in any
tenant improvements or alterations placed on the Premises by Tenant.  Tenant
represents and warrants to Landlord that Tenant's intended use of the Premises
does not involve the use, production, disposal or bringing on to the Premises of
any Hazardous Substances, except for products normally used in general business
offices and light manufacturing and industrial testing facilities which
constitute Hazardous Substances, provided that such products are used, stored
and disposed of in accordance with applicable laws and manufacturer's and
supplier's guidelines.  Tenant shall promptly comply with all laws and with all
orders, decrees or judgments of governmental authorities or courts having
jurisdiction, relating to the use, collection, treatment, disposal, storage,
control, removal or cleanup of Hazardous Substances, on or under the Premises,
or incorporated in any tenant improvements or alterations, at Tenant's expense.
 
12.1 Compliance; Notification.  After notice to Tenant and a reasonable
opportunity for Tenant to effect such compliance, Landlord may, but is not
obligated to, enter upon the Premises and take such actions and incur such costs
and expenses to effect such compliance as it deems advisable to protect its
interest in the Premises, provided, however that Landlord shall not be obligated
to give Tenant notice and an opportunity to effect such compliance if (i) such
delay might result in material adverse harm to the Premises, or (ii) an
emergency exists.  So long as Landlord had a commercially reasonable belief that
a compliance issue existed on the Premises, Tenant shall reimburse Landlord for
the full amount of all costs and expenses incurred by Landlord in connection
with such compliance activities, and such obligation shall continue even after
expiration or termination of the Term. Tenant shall notify Landlord immediately
of any release of any Hazardous Substances on or from the Premises.
 
12.2 Indemnity by Tenant.  Tenant agrees to defend, hold harmless, and indemnify
Landlord from and against any and all damages, charges, cleanup costs, remedial
actions, costs and expenses, which may be imposed on, incurred or paid by, or
asserted against Landlord, the Premises by reason of, or in connection with (1)
any misrepresentation, breach of warranty or other default by Tenant under this
Lease, or (2) the acts or omissions of Tenant, its authorized representatives,
or any subtenant or other person for whom Tenant would otherwise be liable,
resulting in the release of any Hazardous Substances on the Premises.
 
12.3 Indemnity by Landlord.  Landlord agrees to hold Tenant harmless from and
against any and all damages, charges, cleanup costs, remedial actions, costs and
expenses, which may be imposed on, incurred or paid by, or asserted against
Tenant, the Premises by reason of, or in connection with (1) any
misrepresentation, breach of warranty or other default by Landlord under this
Lease, (2) the acts or omissions of Landlord, or its employees or authorized
representatives, resulting in the release of any Hazardous Substances on the
Premises or (3) the environmental condition of the Premises as of the
Commencement Date.
 
12.4 Acknowledgment as to Hazardous Substances.  Tenant acknowledges that the
Premises may contain Hazardous Substances, and Tenant accepts the Premises and
the Building notwithstanding such Hazardous Substances.  If Landlord is required
by any law to take any action to remove or abate any Hazardous Substances, or if
Landlord deems it necessary to conduct special maintenance or testing procedures
with regard to any Hazardous Substances, or to remove or abate any Hazardous
Substances, Landlord may take such action or conduct such procedures at times
and in a manner that Landlord deems appropriate under the circumstances, and
Tenant shall permit the same; provided that Landlord use commercially reasonable
efforts to avoid interference with the operation of Tenant’s business on the
Premises.
 
12.5 Survival.  The provisions of this Section shall survive the expiration or
sooner termination of the Term. No subsequent modification or termination of
this Lease by agreement of the parties or otherwise shall be construed to waive
or to modify any provisions of this Section unless the termination or
modification agreement or other document expressly so states in writing.
 
13. Landlord's Maintenance.  Except as provided in Section 14 captioned
“Tenant's Maintenance; Remedies”, Section 24 captioned “Destruction” and Section
25 captioned “Condemnation” and except for damage caused by any negligent or
intentional act or omission of Tenant or its authorized representatives (which
damage shall be the responsibility of Tenant), Landlord shall maintain in good
condition and repair the following: (i) the structural parts of the Building,
which structural parts include only the foundations, bearing and exterior walls,
and roof, (ii) the unexposed electrical, plumbing and sewage systems, including
without limitation, those portions lying outside the Premises.
 
14. Tenant's Maintenance; Remedies.
 
14.1 Tenant's Maintenance.  Except as provided in Section 13 captioned
“Landlord's Maintenance”, Section 24 captioned “Destruction” and Section 25
captioned “Condemnation” and except for damage caused by any grossly negligent
or intentional act or omission of Landlord or its authorized representatives
(which damage shall be the responsibility of Landlord), Tenant, at its cost,
shall maintain in good condition and repair the Premises including the Building,
including without limitation, all of the Tenant Improvements, the heating,
ventilating and air-conditioning system servicing the Building, Tenant's
alterations, Tenant's Trade Fixtures, Tenant's personal property, signs, walls,
interior partitions, wall coverings, windows, window coverings, interior and
exterior glass, doors, interior and exterior glass entrance doors, carpeting and
resilient flooring, ceiling tiles, plumbing fixtures, and lighting fixtures.
 
14.2 Landlord's Remedies.  If Tenant fails to maintain the Premises in good
condition and repair as required by Section 15.1, and if such failure is not
cured within thirty (30) days after notice of such failure is given by Landlord
to Tenant, then Landlord may, at its option, cause the Premises to be maintained
in good condition and repair and Tenant shall promptly reimburse Landlord for
all reasonable costs incurred by Landlord in performance of Tenant's obligation
to maintain the Premises.
 
15. Tenant Improvements; Alterations and Trade Fixtures.
 
15.1 Tenant Improvements.  Tenant accepts the Premises in their “AS IS”
condition without any agreements, representations, understandings or obligations
on the part of Landlord to perform any alterations, repairs or improvements or
to provide any allowances.  Tenant shall not make any improvements or
alterations to the Premises without Landlord's prior consent, which consent
shall not be unreasonably withheld.
 
15.2 Alterations.  Any improvements and alterations made by either party shall
remain on and be surrendered with the Premises on expiration or termination of
the Term, except that Landlord can elect by giving notice to Tenant within
thirty (30) days before the expiration of the Term, or within thirty (30) days
after termination of the Term, to require Tenant to remove any improvements and
alterations and tenant improvements that Tenant has made to the Premises.  If
Landlord so elects, Tenant, at its cost, shall restore the Premises to the
condition designated by Landlord in its election, before the last day of the
Term, or within thirty (30) days after notice of election is given, whichever is
later.  Any improvements and alterations that remain on the Premises on
expiration or termination of the Term shall automatically become the property of
Landlord and title to such improvements and alterations shall automatically pass
to Landlord at such time without any payment therefore by Landlord to
Tenant.  If Tenant or its authorized representatives make any improvements or
alterations to the Premises as provided in this Section, then such improvements
and alterations (i) shall be made in compliance with the reasonable directions
of Landlord given in writing to Tenant prior to commencement of construction,
(ii) shall be made pursuant to a valid building permit to be obtained by Tenant,
at its cost, and (iii) shall be made in conformity with then applicable laws,
including without limitation, building codes.
 
15.3 Trade Fixtures.  Tenant shall not install any Trade Fixtures in or on the
Premises without Landlord's prior consent, which consent shall not be
unreasonably withheld.  If Tenant shall install Trade Fixtures, and if Landlord
so elects, Tenant, at its cost, shall remove such fixtures and restore the
Premises to the condition designated by Landlord in its election, before the
last day of the Term, or within thirty (30) days after notice of election is
given, whichever is later.  Any Trade Fixtures that remain on the Premises on
expiration or termination of the Term shall automatically become the property of
Landlord, and title to Trade Fixtures shall automatically pass to Landlord at
such time without any payment therefore by Landlord to Tenant.
 
16. Mechanics' Liens. Tenant shall pay, or cause to be paid, all costs of labor,
services and/or materials supplied in connection with any Work.  Tenant shall
keep the Premises free and clear of all mechanics' liens and other liens
resulting from any Work.  Prior to the commencement of any Work costing more
than an amount equal to one (1) month’s Base Monthly Rent, or the supply or
furnishing of any labor, services and/or materials in connection with any such
Work, Tenant shall provide Landlord with a labor and material payment bond, a
letter of credit or other security satisfactory to Landlord in an amount equal
to one hundred percent (100%) of the aggregate price of all contracts therefore,
with release of the bond conditioned on Tenant's payment in full of all claims
of lien claimants for such labor, services and/or materials supplied in the
prosecution of the Work.  Said payment bond shall name Landlord as a primary
obligee, shall be given by a surety which is satisfactory to Landlord, and shall
be in such form as Landlord shall approve in its sole discretion.  Tenant shall
have the right to contest the correctness or validity of any such lien if,
immediately on demand by Landlord, it procures and records a lien release bond
issued by a responsible corporate surety in an amount sufficient to satisfy
statutory requirements therefore in the State of Washington. Tenant shall
promptly pay or cause to be paid all sums awarded to the claimant on its suit,
and, in any event, before any execution is issued with respect to any judgment
obtained by the claimant in its suit or before such judgment becomes a lien on
the Premises, whichever is earlier. If Tenant shall be in default under this
Section, by failing to provide security for or satisfaction of any mechanic's or
other liens, then Landlord may (but shall not be obligated to), in addition to
any other rights or remedies it may have, discharge said lien by (i) paying the
claimant an amount sufficient to settle and discharge the claim, (ii) procuring
and recording a lien release bond, or (iii) taking such other action as Landlord
shall deem necessary or advisable, and, in any such event, Tenant shall pay as
Additional Rent, on Landlord's demand, all reasonable costs (including
reasonable attorney fees) incurred by Landlord in settling and discharging such
lien together with interest thereon in accordance with Section 40 captioned
“Interest on Unpaid Rent” from the date of Landlord's payment of said costs.
Landlord's payment of such costs shall not waive any default of Tenant under
this Section.
 
17. Utilities and Services.
 
17.1 Utilities and Services Furnished by Landlord.  Landlord shall not furnish
any utilities.
 
17.2 Payment for Excess Utilities and Services. Tenant shall install or connect,
if necessary, and be directly responsible for all electricity, water, sewer,
janitorial services, security services or systems, snow removal, telephone,
garbage removal services, or other utilities and services supplied to the
Premises, and Tenant shall contact the suppliers to directly bill Tenant for
those services.
 
17.3 Temperature Balance.  Landlord represents to Tenant that the heating,
ventilation and air conditioning systems in the Building are adequate to
maintain temperatures that may be required for Tenant’s purposes as the Premises
is being used on the Commencement Date.  Landlord shall have no liability for
loss or damage suffered by Tenant or others if the temperature otherwise
maintained in any portion of the Premises by the heating, air conditioning or
ventilation system is affected as a result of (i) any lights, machines or
equipment (including without limitation electronic data processing machines)
used by Tenant in the Premises or the use of more than one personal computer per
person, (ii) the occupancy of the Premises by more than one person per two
hundred (200) square feet of rentable area therein, (iii) any rearrangement of
partitioning or other improvements.  Tenant shall not install or operate
window-mounted heating or air-conditioning units.
 
17.4 Special Electrical or Water Connections; Electricity Use.  Tenant shall not
connect with electric current except through existing outlets in the Premises
and shall not connect with water pipes except through existing plumbing fixtures
in the Premises.  In no event shall Tenant's use of electricity exceed the
capacity of existing feeders to the Building or the risers or wiring
installation, and Landlord may prohibit the use of any electrical equipment
which in Landlord's opinion will overload such wiring or interfere with the use
thereof.  If Landlord consents to the use of equipment requiring such changes,
Tenant shall pay the cost of installing any additional risers, panels or other
facilities that may be necessary to furnish energy to the Premises.
 
Landlord will not permit additional coring of the floor of the Premises in order
to install new electric outlets in the Premises unless Tenant furnishes Landlord
with X-ray scans of the floor area where the Tenant wishes to place additional
electrical outlets and Landlord, in its absolute discretion, is satisfied, on
the basis of such X-ray scans and other information obtained by Landlord, that
coring of the floor in order to install such additional outlets will not weaken
the structure of the floor.


17.5 Landlord's Duties.  Landlord shall not be in default under this Lease or
liable for any damages resulting from, or incidental to, any of the following,
nor shall any of the following be an actual or constructive eviction of Tenant,
nor shall the Rent be abated by reason of:  (i) failure to furnish, or delay in
furnishing, any of the services described in this Section 17.5 when such failure
or delay is caused by any condition beyond the reasonable control of Landlord,
(ii) any electrical surges or spikes, or (iii) failure to make any repair or to
perform any maintenance, provided, however, that Landlord shall be in default
hereunder if such failure shall persist for thirty (30) days after notice of the
need for such repair or maintenance is given to Landlord by Tenant.  If the
default cannot reasonably be cured within thirty (30) days, then Landlord shall
not be in default under this Lease if Landlord commences to cure the default
within thirty (30) days and diligently and in good faith continues to cure the
default.  Landlord shall use reasonable efforts to remedy any interruption in
the furnishing of such services.
 
17.6 Governmental Regulations.  Any other provisions of this Section 17.6
notwithstanding, if any governmental authority or utility supplier imposes any
laws, controls, conditions, or other restrictions upon Landlord, Tenant, or the
Building, relating to the use or conservation of energy or utilities, mandated
changes in temperatures to be maintained in the Premises or the Building or the
reduction of automobile or other emissions (collectively, the “Controls”), or in
the event Landlord is required to make alterations to the Building in order to
comply with the Controls, Landlord may, in its sole discretion, comply and may
require Tenant to comply with the Controls or make such alterations to the
Building in order to comply with the Controls.  Such compliance and the making
of such alterations shall not constitute an actual or constructive eviction of
Tenant, impose on Landlord any liability whatsoever, or entitle Tenant to any
abatement of Rent.
 
18. Indemnity.
 
18.1 Generally.  Tenant shall defend, hold harmless and indemnify Landlord from
and against any and all damages arising out of any damage to any persons or
property occurring in, on or about the Premises resulting from the acts or
omissions of Tenant or its authorized representatives.  Landlord shall defend,
hold harmless and indemnify Tenant from and against any and all damages arising
out of any damage to any persons or property occurring in, on or about the
Premises resulting from the acts or omissions of Landlord or its authorized
representatives.  A party's obligation under this Section 18.1 to indemnify and
hold the other party harmless shall be limited to the sum that exceeds the
amount of insurance proceeds, if any, received by the party being indemnified.
 
18.2 Concurrent Negligence of Landlord and Tenant. Notwithstanding the
provisions of Section 18.1 above, in the event of concurrent negligence of
Tenant, or its authorized representatives, on the one hand, and that of
Landlord, or its authorized representatives, on the other hand, which concurrent
negligence results in damage to any persons or property occurring in, on or
about the Premises, either party's obligation to indemnify the other party as
set forth in Section 18.1 shall be limited to the extent of the negligence of
the indemnifying party, or its authorized representatives, including the
indemnifying party's proportional share of costs and attorneys' fees incurred in
connection with any claims, actions or proceedings brought with respect to such
damage.
 
18.3 Waiver of Worker's Compensation Immunity.  The indemnification obligations
contained in this Section 18 shall not be limited by any worker's compensation,
benefit or disability laws, and each indemnifying party hereby waives (solely
for the benefit of the indemnified party) any immunity that said indemnifying
party may have under the Industrial Insurance Act, Title 51 RCW and similar
worker's compensation, benefit or disability laws.
 
18.4 Provisions Specifically Negotiated. LANDLORD AND TENANT ACKNOWLEDGE BY
THEIR EXECUTION OF THIS LEASE THAT EACH OF THE INDEMNIFICATION PROVISIONS OF
THIS LEASE (SPECIFICALLY INCLUDING BUT NOT LIMITED TO THOSE RELATING TO WORKER'S
COMPENSATION BENEFITS AND LAWS) WERE SPECIFICALLY NEGOTIATED AND AGREED TO BY
LANDLORD AND TENANT.
 
19. Exemption of Landlord from Liability.  Landlord and Landlord's Agent shall
not be liable for injury to Tenant's business or loss of income therefrom or for
damage which may be sustained by the person, goods, wares, merchandise or
property of Tenant, its authorized representatives, or any other person in or
about the Premises, caused by or resulting from fire, steam, electricity, gas,
water or rain, which may leak or flow from or into any part of the Premises, or
from the breakage, leakage, obstruction or other defects of the pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
of the same, whether the said damage or injury resulting from conditions arising
upon the Premises or upon other portions of the Building unless such injury or
damage is caused by the gross negligence or willful misconduct of Landlord or
its authorized representatives or Landlord’s breach of this Lease.
 
20. Commercial General Liability and Property Damage Insurance.  Landlord shall
maintain “all-risk” real and personal property insurance against physical loss
or damage to the Building under a “special form” property insurance policy in
amounts not less than the full replacement cost of the Building (“Landlord’s
Insurance”).  Tenant shall reimburse Landlord for the cost of Landlord’s
Insurance within thirty (30) days of Tenant’s receipt of an invoice from
Landlord evidencing the payment of costs incurred by Landlord to obtain
Landlord’s Insurance. Any insurance costs owed to Landlord by Tenant pursuant to
this Section 20 shall be prorated on the basis of a 360 day year to account for
any fractional portion of a year included in the Term at its commencement and
expiration.  Tenant, at its cost, shall maintain commercial general liability
insurance (including contractual liability and products and completed operations
liability) with liability limits of not less than $2,000,000 per occurrence, and
$5,000,000 annual aggregate, insuring against all liability of Tenant and its
authorized representatives arising out of or in connection with Tenant's use and
occupancy of the Premises and property damage insurance with liability limits of
not less than $1,000,000.  All such commercial general liability and property
damage insurance shall insure performance by Tenant of the indemnity provisions
of Section 18 captioned “Indemnity.”  Landlord shall be an additional named
insured on such insurance policy.
 
21. Tenant's Fire Insurance.  Tenant, at its cost, shall maintain on all of
Tenant's Alterations, Trade Fixtures and Personal Property in, on or about the
Premises, a policy of standard Special Causes of Loss or Special Form property
insurance, in an amount equal to at least their full replacement cost.  The
proceeds of any such policy shall be used by Tenant for the restoration of
Tenant's Alterations and Trade Fixtures and the replacement of its Personal
Property.  Any portion of such proceeds not used for such restoration shall
belong to Tenant.
 
22. Waiver of Claims; Waiver of Subrogation.  Landlord and Tenant release each
other, and their respective authorized representatives, from, and waive their
entire claim of recovery for, any claims for damage to the Premises and the
Building and to Tenant's alterations, Trade Fixtures and personal property that
are caused by or result from fire, lightning or any other perils normally
included in an “Special Causes of Loss” or “Special Form” property insurance
policy whether or not such loss or damage is due to the negligence of Landlord,
or its authorized representatives, or of Tenant, or its authorized
representatives. Landlord and Tenant shall cause each insurance policy obtained
by it to provide that the insurance company waives all right of recovery by way
of subrogation against either party in connection with any damage covered by
such insurance policy.
 
23. Other Insurance Matters.  All insurance required to be carried by Tenant
under this Lease shall:  (i) be issued by insurance companies authorized to do
business in the State of Washington with a rating of A/VI or better as rated in
the most recent edition of Best's Insurance Reports; (ii) be issued as a primary
policy; and (iii) contain an endorsement requiring thirty (30) days' prior
written notice from the insurance company to both parties, to Landlord's Agent,
and, if requested by Landlord, to Landlord's lender, before cancellation or
change in the coverage, scope, or amount of any policy.  Each policy or a
certificate of the policy, together with evidence of payment of premiums, shall
be deposited with Landlord on or before the Commencement Date, and on renewal of
the policy not less than ten (10) days before expiration of the term of the
policy.
 
24. Destruction.
 
24.1 Insured Damage.  If during the Term the Premises or the Building are
partially or totally destroyed by any casualty that is covered by any insurance
carried by Landlord covering the Building, rendering the Premises partially or
totally inaccessible or unusable, Landlord shall restore the Premises or the
Building to substantially the same condition as they were in immediately before
such destruction, if (i) Landlord’s mortgagee permits Landlord to use the
insurance proceeds for such restoration; (ii) in the opinion of a registered
architect or engineer appointed by Landlord such restoration can be completed
within one hundred twenty (120) days after the date of the casualty, and (iii)
such restoration is permitted under then existing laws to be done in such a
manner as to return the Premises, or the Building, as the case may be, to
substantially the same condition as they were in immediately before such
destruction. Such destruction shall not terminate this Lease.
 
24.2 Major or Uninsured Damage. If during the Term the Premises or the Building
are partially or totally destroyed by any casualty and Landlord is not obligated
under Section 24.1 captioned “Insured Damage” to restore the Premises or the
Building, as the case may be, then Landlord may, at its election, either (i)
restore the Premises or the Building to substantially the same condition as they
were in immediately before such destruction, or (ii) terminate this Lease
effective as of the date of such destruction.  If in the opinion of a registered
architect or engineer appointed by Landlord such restoration cannot be completed
within one hundred twenty (120) days after the date of the casualty, Tenant
shall have the right to terminate the Lease effective as of the date of such
destruction.  If Landlord does not give Tenant notice within sixty (60) days
after the date of such destruction of its election to restore the Premises or
the Building, as the case may be, Landlord shall be deemed to have elected to
terminate this Lease.  If Landlord elects to restore the Premises or the
Building and Tenant has not otherwise terminated the Lease in accordance with
this Section, as the case may be, Landlord shall use commercially reasonable
efforts to complete such restoration within one hundred twenty (120) days after
the date of the casualty, provided, however, that such one hundred twenty (120)
day period shall be extended by a period equal to any delays caused by Force
Majeure.  If Landlord does not complete such restoration within nine (9) months
following the date of such destruction, then Tenant may elect to terminate this
Lease by giving notice to such effect to Landlord within ten (10) days following
the end of such nine (9) month period.
 
24.3 Damage to the Building.  If during the Term the Building is partially
destroyed by any casualty and if in the opinion of Landlord the Building should
be restored in such a way as to materially alter the Premises, then either
Landlord or Tenant may terminate this Lease by giving notice to the other party
within sixty (60) days after the date of such destruction.
 
24.4 Damage Near End of Term.  In the event of partial or total destruction of
the Premises or the Building during the last year of the Term, then either
Landlord and Tenant may, at its election, terminate this Lease by giving notice
to the other party of such party's election to do so within sixty (60) days
after the date of such destruction.  For purposes of this Section 24.4, the term
“partial destruction” shall mean destruction to an extent of at least
thirty-three and one-third percent (33 1/3%) of the full replacement cost of the
Premises or the Building, as the case may be, as of the date of destruction.
 
24.5 Extent of Landlord's Obligation to Restore.  If Landlord is required or
elects to restore the Premises as provided in this Section, Landlord shall not
be required to restore alterations made by Tenant, Tenant's trade fixtures and
Tenant's personal property, such excluded items being the sole responsibility of
Tenant to restore.
 
24.6 Abatement or Reduction of Rent. In case of damage to, or destruction of,
the Premises or the Building the Base Monthly Rent shall be abated or reduced,
between the date of destruction and the date of completion of restoration, by an
amount that is in the same ratio to the Base Monthly Rent as the total number of
square feet of the Premises that are so damaged or destroyed bears to the total
number of square feet in the Premises.
 
25. Condemnation.  If during the Term there is any taking of part or all of the
Premises or the Building by condemnation, then the rights and obligations of the
parties shall be as follows:
 
25.1 Minor Taking.  If there is a taking of less than ten percent (10%) of the
Building and parking area, this Lease shall remain in full force and effect.
 
25.2 Major Taking.  If there is a taking of ten percent (10%) or more of the
Building and the parking, and if the remaining portion of the Premises is of
such size or configuration that Tenant in Tenant’s reasonable judgment is unable
to conduct its business in the Premises, then the Term shall terminate as of the
date of taking.
 
25.3 Taking of Part of the Building.  If there is a taking of a part of the
Building and if in the opinion of Landlord the Building should be restored in
such a way as to materially alter the Premises or in the event that a taking
results in the inability of Tenant to comply with all laws concerning the
Premises (particularly zoning laws and regulations), then either Landlord or
Tenant may terminate this Lease by giving notice to such effect to the other
party within sixty (60) days after the date of vesting of title in the condemnor
and this Lease shall terminate as of the date specified in such notice, which
date shall not be less than sixty (60) days after the giving of such notice.
 
25.4 Award.  The entire award for the Premises, and the Building, shall belong
to and be paid to Landlord, Tenant hereby assigning to Landlord Tenant's
interest therein, if any, provided, however, that Tenant shall have the right to
separately claim and recover from the condemnor compensation for the then
unamortized value of any alterations paid for by Tenant, Tenant's Trade
Fixtures, Tenant's personal property and moving expenses.  The cost of any
alterations paid for by Tenant shall be amortized over the Initial Term on a
straight-line basis.
 
25.5 Abatement of Rent.  If any part of the Building is taken by condemnation
and this Lease remains in full force and effect, on the date of taking the Base
Monthly Rent shall be reduced by an amount that is in the same ratio to the Base
Monthly Rent as the total number of square feet in the Building taken bears to
the total number of square feet in the Premises immediately before the date of
taking.
 
26. Assignment and Subletting.
 
26.1 Landlord's Consent; Definitions.  Tenant acknowledges that the rental value
of the Premises may fluctuate during the Term in accordance with market
conditions, and, as a result, the Rent paid by Tenant under the Lease at any
particular time may be higher or lower than the then market rental value of the
Premises.  Landlord and Tenant agree, and the provisions of this Section are
intended to so provide, that, if Tenant voluntarily assigns its interest in this
Lease or in the Premises or subleases any part or all of the Premises, a portion
of the profits from any increase in the market rental value of the Premises
shall belong to Landlord.  Tenant acknowledges that, if Tenant voluntarily
assigns this Lease or subleases any part or all of the Premises, Tenant's
investment in the subject portion of the Premises (specifically including, but
not limited to, tenant improvements, good will or other assets) may be lost or
reduced as a result of such action.
 
26.2 Consent Required.  Tenant shall not voluntarily assign or encumber its
interest in this Lease or in the Premises, or sublease any part or all of the
Premises, without Landlord's prior consent, which consent shall not be
unreasonably withheld.  Any assignment, encumbrance or sublease without
Landlord's consent shall be voidable and, at Landlord's election, shall
constitute a default by Tenant under this Lease.  In determining whether to
approve a proposed assignment or sublease, Landlord shall place primary emphasis
on the proposed transferee's reputation and creditworthiness, the character of
the business to be conducted by the proposed transferee at the Premises. In
addition, Landlord shall have the right to approve the specific form of any
assignment or sublease agreement.  In no event shall Landlord be obligated to
consent to any assignment or subletting which increases the foot traffic, or
security concerns in the Building (for example, but not exclusively, Landlord
may deny consent to an assignment or subletting where the space will be used for
a school or training facility, an entertainment, sports or recreation facility,
retail sales to the public (unless Tenant's permitted use is retail sales), a
personnel or employment agency, a medical office, or an embassy or consulate or
similar office).  Landlord shall not be obligated to approve an assignment or
subletting to a prospective tenant of the Building with whom Landlord is then
negotiating.  Landlord's foregoing rights and options shall continue throughout
the entire term of this Lease.  No consent to any assignment, encumbrance or
sublease shall constitute a waiver of the provisions of this Section 26.2 and no
other or subsequent assignment, encumbrance or sublease shall be made without
Landlord's prior consent. Neither an assignment or subletting nor the collection
of Rent by Landlord from any person other than Tenant, nor the application of
any such Rent as provided in this Section shall be deemed a waiver of any of the
provisions of this Section 26 or release Tenant from its obligation to comply
with the terms and provisions of this Lease and Tenant shall remain fully and
primarily liable for all of Tenant's Obligations (as that term is defined
herein) under this Lease, including the obligation to pay Rent under this
Lease.  Any guarantee(s) of Tenant's Obligations under this Lease shall remain
in full force and effect following any such assignment or subletting.  In
addition to Landlord’s other rights under this Section, Landlord may condition
approval of an assignment or subletting hereunder on an increase in the amount
of the Security Deposit or on receipt of personal guarantees of the assignee's
or sublessee's obligations under this Lease.  If Landlord approves of an
assignment or subletting hereunder and this Lease contains any renewal or
extension options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building, such rights and/or options shall not run to the assignee or subtenant,
it being agreed by the parties hereto that any such rights and options are
personal to Tenant named herein and may not be transferred.
 
26.3 Conditions to Assignment or Sublease.  Tenant agrees that any instrument by
which Tenant assigns or sublets all or any portion of the Premises shall
expressly provide that the assignee or subtenant may not further assign or
sublet the assigned or sublet space without Landlord's prior consent (which
consent shall not, subject to Landlord's rights under this Section, be
unreasonably withheld or delayed), and that the assignee or subtenant will
comply with all of the provisions of this Lease and that Landlord may enforce
the Lease provisions directly against such assignee or subtenant. If this Lease
is assigned, whether or not in violation of the terms and provisions of this
Lease, Landlord may collect Rent from the assignee. If the Premises, or any part
thereof, is sublet, Landlord may, upon a default under this Lease, collect rent
from the subtenant.  In either event, Landlord may apply the amount collected
from the assignee or subtenant to Tenant's obligation to pay Rent under this
Lease.
 
26.4 Events Constituting an Assignment or Sublease.  The following events shall
not be deemed an assignment or sublease requiring the prior written consent of
Landlord: (i) the issuance of equity interests (whether stock, partnership
interests or otherwise) in Tenant, or any assignee or subtenant, if applicable,
or any entity controlling any of them, to any person or group of related
persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant, or any assignee or subtenant, if
applicable; (ii) a transfer of Control of Tenant, or any assignee or subtenant,
if applicable, or any entity controlling any of them, in a single transaction or
a series of related or unrelated transactions (including, without limitation, by
consolidation, merger, acquisition or reorganization); or (iii) an assignment to
any affiliate of Tenant or to any successor of Tenant resulting from a merger,
consolidation or other corporate restructuring, to any entity under the common
Control of Tenant, or to any partner or joint venturer of Tenant. “Control”
shall mean direct or indirect ownership of fifty percent (50%) or more of all
the legal and equitable interest in any business entity.
 
26.5 Processing Expenses.  Tenant shall pay to Landlord the amount of Landlord's
cost of processing each proposed assignment or subletting, including without
limitation, reasonable attorneys' and other professional fees, and the cost of
Landlord's administrative, accounting and clerical time (collectively,
“Processing Costs”), and the amount of all reasonable direct and indirect
expense incurred by Landlord arising from the assignee or sublessee taking
occupancy of the subject space, including without limitation, reasonable costs
of security service, janitorial and cleaning service, rubbish removal service,
costs of changing signage, and costs of changing locks and making new keys
(collectively, “Occupancy Costs”).  Notwithstanding anything to the contrary
herein, Landlord shall not be required to process any request for Landlord's
consent to an assignment or subletting until Tenant has paid to Landlord One
Thousand Dollars ($1,000.00), or Landlord's estimate of the Processing Costs and
the Occupancy Costs, whichever is greater.
 
26.6 Consideration to Landlord.  In the event of any assignment or sublease,
whether or not requiring Landlord's consent, Landlord shall be entitled to
receive, as Additional Rent, one-half (1/2) of any consideration, including
without limitation, payment for leasehold improvements paid for by Landlord,
paid by the assignee or subtenant for the assignment or sublease, and, in the
case of sublease, one-half (1/2) the excess of the amount of rent paid for the
sublet space by the subtenant over the total amount of Base Monthly Rent under
Section 5 and Additional Rent.  Upon Landlord's request, Tenant shall assign to
Landlord all amounts to be paid to Tenant by the assignee or subtenant and shall
direct such assignee or subtenant to pay the same directly to Landlord. If there
is more than one sublease under this Lease, the amounts (if any) to be paid by
Tenant to Landlord pursuant to the preceding sentence shall be separately
calculated for each sublease and amounts due Landlord with regard to any one
sublease may not be offset against rental and other consideration due under any
other sublease.
 
26.7 Procedures.  If Tenant desires to assign this Lease or any interest therein
or sublet all or part of the Premises, Tenant shall give Landlord written notice
thereof designating the space proposed to be sublet and the terms proposed. If
the proposed sublease covers the entire Premises and if the term of the proposed
sublease (including any renewal or extension terms) will expire during the final
six (6) months of the Term (or if Tenant has exercised a renewal or extension
option, if any, then during the final six (6) months of the subject renewal or
extension period), then Landlord shall have the prior right and option (to be
exercised by written notice to Tenant given within fifteen (15) days after
receipt of Tenant's notice) (i) to terminate this Lease, or (ii) to approve
Tenant's proposal to sublet conditional upon Landlord's subsequent written
approval of the specific sublease obtained by Tenant and the specific subtenant
named therein. If Landlord exercises its option described in (ii) above, Tenant
shall submit to Landlord for Landlord's written approval Tenant's proposed
sublease agreement (in which the proposed subtenant shall be named) together
with a current reviewed or audited financial statement prepared by a certified
public accountant for such proposed subtenant and a credit report on such
proposed subtenant prepared by a recognized credit reporting agency.  If
Landlord fails to exercise its option to terminate this Lease, this shall not be
construed as or constitute a waiver of any of the provisions of this Section. If
Landlord exercises its option to terminate this Lease, Landlord shall not have
any liability for any real estate brokerage commission(s) or with respect to any
of the costs and expenses that Tenant may have incurred in connection with its
proposed subletting, and Tenant agrees to hold Landlord harmless from and
against any and all claims (including, without limitation, claims for
commissions) arising from such proposed subletting. Landlord's foregoing rights
and options shall continue throughout the Term.  For purposes of this Section, a
proposed assignment of this Lease in whole or in part shall be deemed a proposed
subletting of such space.
 
26.8 Documentation.  No permitted subletting by Tenant shall be effective until
there has been delivered to Landlord a counterpart of the sublease in which the
subtenant agrees to be and remain jointly and severally liable with Tenant for
the payment of Rent pertaining to the sublet space and for the performance of
all of the terms and provisions of this Lease; provided, however, that the
subtenant shall be liable to Landlord for rent only in the amount set forth in
the sublease.  No permitted assignment shall be effective unless and until there
has been delivered to Landlord a counterpart of the assignment in which the
assignee assumes all of Tenant's Obligations under this Lease arising on or
after the date of the assignment.  The failure or refusal of a subtenant or
assignee to execute any such instrument shall not release or discharge the
subtenant or assignee from its liability as set forth above.
 
26.9 No Merger.  Without limiting any of the provisions of this Section, if
Tenant has entered into any subleases of any portion of the Premises, the
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenancies.
 
27. Default.  The occurrence of any of the following shall constitute a default
by Tenant under this Lease:
 
27.1 Failure to Pay Rent. Failure to pay Rent when due, if the failure continues
for a period of five (5) days after notice of such default has been given by
Landlord to Tenant;
 
27.2 Other Defaults. Failure to perform any other provision of this Lease, if
the failure to perform is not cured within thirty (30) days after notice of such
default has been given by Landlord to Tenant. If the default cannot reasonably
be cured within thirty (30) days, then Tenant shall not be in default under this
Lease if Tenant commences to cure the default within thirty (30) days and
diligently and in good faith continues to cure the default; or
 
27.3 Appointment of Trustee or Receiver. The appointment of a trustee or
receiver to take possession of substantially all of the Tenant's assets located
at the Premises or of Tenant's interest in this Lease, where possession is not
restored to Tenant within sixty (60) days; or the attachment, execution or other
judicial seizure of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease, where such seizure is not discharged
within sixty (60) days.
 
28. Remedies. If Tenant commits a default, Landlord shall have the following
alternative remedies, which are in addition to any remedies now or later allowed
by law:
 
28.1 Maintain Lease in Force.  Maintain this Lease in full force and effect and
recover the Rent and other monetary charges as they become due, without
terminating Tenant's right to possession, irrespective of whether Tenant shall
have abandoned the Premises. If Landlord elects to not terminate the Lease,
Landlord shall use commercially reasonable efforts to re-let the Premises at
such rent and upon such conditions and for such a term, and to do all acts
necessary to maintain or preserve the Premises as Landlord deems reasonable and
necessary without being deemed to have elected to terminate the Lease including
removal of all persons and property from the Premises; such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant. In the event any such re-letting occurs, this Lease shall
terminate automatically upon the new tenant taking possession of the Premises.
Notwithstanding that Landlord fails to elect to terminate the Lease initially,
Landlord at any time during the term of this Lease may elect to terminate this
Lease by virtue of such previous default of Tenant; or
 
28.2 Terminate Lease. Terminate Tenant's right to possession by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Premises to Landlord. In such event Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant's default including without limitation thereto, the following:  (i) The
worth at the time of award of any unpaid Rent which had been earned at the time
of such termination; plus (ii) the worth at the time of award of the amount by
which the unpaid Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iii) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant's failure
to perform its Obligations under this Lease, including without limitation, any
costs or expenses incurred by Landlord in (A) retaking possession of the
Premises, including reasonable attorney fees therefore, (B) maintaining or
preserving the Premises after such default, (C) preparing the Premises for
reletting to a new tenant, including repairs or necessary alterations to the
Premises for such reletting, (D) leasing commissions incident to reletting to a
new tenant, and (E) any other costs necessary or appropriate to relet the
Premises; plus (iv) at Landlord's election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by applicable
state law. The amounts described in clauses (C) and (D) shall be amortized over
the term of the new tenant’s lease, and Tenant shall only be liable to Landlord
for the portion of such amounts attributable to the period prior to the
Expiration Date of this Lease set forth in Section 1. Upon any such re-entry
Landlord shall have the right to make any reasonable repairs, alterations or
modifications to the Premises, which Landlord in its sole discretion deems
reasonable and necessary. As used in Section 28.2 the “worth at the time of
award” is computed by allowing interest at the rate of eight percent (8%) per
year from the date of default.
 
29. Bankruptcy.
 
29.1 Assumption of Lease. If Tenant becomes a Tenant under Chapter 7 of the
Bankruptcy Code (“Code”) or a petition for reorganization or adjustment of debts
is filed concerning Tenant under Chapters 11 or 13 of the Code, or a proceeding
is filed under Chapter 7 of the Code and is transferred to Chapters 11 or 13 of
the Code, the Trustee or Tenant, as Tenant and as Tenant-In-Possession, may not
elect to assume this Lease unless, at the time of such assumption, the Trustee
or Tenant has:
 
29.1.1 Cured all defaults under the Lease and paid all sums due and owing under
the Lease or provided Landlord with “Adequate Assurance” (as defined below)
that: (i) within ten (10) days from the date of such assumption, the Trustee or
Tenant will completely pay all sums due and owing under this Lease and
compensate Landlord for any actual pecuniary loss resulting from any existing
default or breach of this Lease, including without limitation, Landlord's
reasonable costs, expenses, accrued interest, and attorneys' fees incurred as a
result of the default or breach; (ii) within twenty (20) days from the date of
such assumption, the Trustee or Tenant will cure all non-monetary defaults and
breaches under this Lease, or, if the nature of such non-monetary defaults is
such that more than twenty (20) days are reasonably required for such cure, that
the Trustee or Tenant will commence to cure such non-monetary defaults within
twenty (20) days and thereafter diligently prosecute such cure to completion;
and (iii) the assumption will be subject to all of the provisions of this Lease.
 
29.1.2 For purposes of this Section 29, Landlord and Tenant acknowledge that, in
the context of a bankruptcy proceeding involving Tenant, at a minimum, “Adequate
Assurance” shall mean: (i) the Trustee or Tenant has and will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or Tenant will have
sufficient funds to fulfill the Obligations of Tenant under this Lease; (ii) the
Bankruptcy Court shall have entered an Order segregating sufficient cash payable
to Landlord and/or the Trustee or Tenant shall have granted a valid and
perfected first lien and security interest and/or mortgage in or on property of
Trustee or Tenant acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of the Trustee or Tenant to cure the monetary and/or
non-monetary defaults and breaches under this Lease within the time periods set
forth above; and (iii) the Trustee or Tenant, at the very minimum, shall deposit
a sum equal to two (2) month's Base Monthly Rent to be held by Landlord (without
any allowance for interest thereon) to secure Tenant's future performance under
the Lease.
 
29.2 Assignment of Lease. If the Trustee or Tenant has assumed the Lease
pursuant to the provisions of this Section 29 for the purpose of assigning
Tenant's interest hereunder to any other person or entity, such interest may be
assigned only after the Trustee, Tenant or the proposed assignee have complied
with all of the terms, covenants and conditions of this Lease, including,
without limitation, those with respect to Additional Rent. Landlord and Tenant
acknowledge that such terms, covenants and conditions are commercially
reasonable in the context of a bankruptcy proceeding of Tenant.  Any person or
entity to which this Lease is assigned pursuant to the provisions of the Code
shall be deemed without further act or deed to have assumed all of the
obligations arising under this Lease on and after the date of such
assignment.  Any such assignee shall upon request execute and deliver to
Landlord an instrument confirming such assignment.
 
29.3 Adequate Protection. Upon the filing of a petition by or against Tenant
under the Code, Tenant, as Tenant and as Tenant-In-Possession, and any Trustee
who may be appointed agree to adequately protect Landlord as follows: (i) to
perform each and every obligation of Tenant under this Lease until such time as
this Lease is either rejected or assumed by Order of the Bankruptcy Court; (ii)
to pay all monetary obligations required under this Lease; (iii) provide
Landlord a minimum of thirty (30) days prior written notice, unless a shorter
period is agreed to in writing by the parties, of any proceeding relating to any
assumption of this Lease or any intent to abandon the Premises, which
abandonment shall be deemed a rejection of this Lease; and (iv) to perform to
the benefit of Landlord as otherwise required under the Code. The failure of
Tenant to comply with the above shall result in an automatic rejection of this
Lease.
 
30. Leasehold Mortgage; Security Agreement.  Tenant may, without the prior
written consent of Landlord, subject the leasehold estate created by this Lease,
as amended from time to time, and Tenant’s personal property and Trade Fixtures
to a leasehold mortgage and/or security agreement to secure financing or other
obligations which Tenant may obtain or incur from time to time.  In connection
with any such leasehold mortgage and/or security agreement, Landlord will,
promptly following receipt of written request therefore, provide to Tenant’s
lender(s) an estoppel agreement confirming whether or not this Lease has been
amended, whether or not there are any uncured defaults under this Lease, and
such other matters pertaining to the Lease as such lender(s) may reasonable
require.  In addition, Landlord will agree to provide Tenant’s lender(s) with
written notice of any defaults by Tenant under this Lease and a reasonable
opportunity to cure such defaults before landlord exercises its remedies under
this Lease, and to provide Tenant’s lender(s) with a reasonable opportunity to
enter upon the Property for the purpose  of removing any property of Tenant
which has been pledged as collateral to Tenant’s lender(s) or which has been
subjected to any such leasehold mortgage and/or security agreement.
 
31. Limitation on Landlord's Liability. Anything in this Lease to the contrary
notwithstanding, covenants, undertakings and agreements herein made on the part
of Landlord are made and intended not as personal covenants, undertakings and
agreements or for the purpose of binding Landlord personally or the assets of
Landlord except Landlord's interest in the Premises, but are made and intended
for the purpose of binding only the Landlord's interest in the Premises.  No
personal liability or personal responsibility is assumed by, nor shall at any
time be asserted or enforceable against Landlord or its partners and their
respective heirs, legal representatives, successors and assigns on account of
this Lease or on account of any covenant, undertaking or agreement of Landlord
contained in this Lease.
 
32. Signs. Tenant shall not have the right to place, construct or maintain any
sign, advertisement, awning, banner or other exterior decoration without
Landlord's consent, which consent shall not be unreasonably withheld. Any sign
that Tenant has Landlord's consent to place, construct and maintain shall comply
with all laws, and Tenant shall obtain any approval required by such
laws.  Landlord makes no representation with respect to Tenant's ability to
obtain such approval.
 
33. Landlord's Right to Enter the Premises.  Landlord and its authorized
representatives shall have the right to enter the Premises at reasonable times
and upon twenty-four (24) hours prior notice (except in an emergency when no
such notice shall be required) for any of the following purposes: (i) to
determine whether the Premises are in good condition and whether Tenant is
complying with its Obligations under this Lease, (ii) to do any maintenance; to
make any restoration to the Premises or the Building that Landlord has the right
or the obligation to perform, and to make any improvements to the Premises or
the Building that Landlord deems necessary, (iii) to serve, post or keep posted
any notices required or allowed under the provisions of this Lease, (iv) to post
any ordinary “For Sale” signs at any time during the Term and to post any
ordinary “For Lease” signs during the last ninety (90) days of the Term, and (v)
to show the Premises to prospective brokers, agents, purchasers, tenants or
lenders, during the last six (6) months of the Term.
 
Landlord shall not be liable in any manner for any inconvenience, annoyance,
disturbance, loss of business, nuisance, or other damage arising out of
Landlord's entry on the Premises as provided in this Section, except damage
resulting from the grossly negligent or willful acts of Landlord or its
authorized representatives and provided Landlord’s entry does not materially
interfere with Tenant’s operation of its business in the Premises.  . Tenant
shall not be entitled to an abatement or reduction of Rent if Landlord exercises
any right reserved in this Section provided Landlord’s entry into the Premises
does not materially interfere with Tenant’s operation of its business in the
Premises.  Landlord shall conduct its activities on the Premises as allowed in
this Section in a reasonable manner so as to cause minimal inconvenience,
annoyance or disturbance to Tenant.


34. Subordination.  This Lease is and shall be prior to any mortgage recorded
after the date of this Lease affecting the Premises.  If, however, a lender
requires that this Lease be subordinate to any mortgage, this Lease shall be
subordinate to that mortgage if Landlord first obtains from the lender a written
agreement that provides substantially the following:
 
“As long as Tenant performs its obligations under this Lease, no foreclosure of,
deed given in lieu of foreclosure of, or sale under the mortgage, and no steps
or procedures taken under the mortgage, shall affect Tenant's rights under this
Lease. “


Tenant shall attorn to any purchaser at any foreclosure sale, or to any grantee
or transferee designated in any deed given in lieu of foreclosure.  Tenant,
within ten (10) business days after notice from Landlord, shall execute and
deliver the written agreement and any other documents required by the lender to
accomplish the purposes of this Section.


35. Right to Estoppel Certificates.  Tenant, within ten (10) business days after
notice from Landlord, shall execute and deliver to Landlord, in recordable form,
a certificate stating that this Lease is unmodified and in full force and
effect, or in full force and effect as modified and stating the
modifications.  The certificate shall also state the amount of Base Monthly
Rent, the dates to which Rent has been paid in advance, and the amount of any
Security Deposit and such other matters as Landlord may reasonably
request.  Failure to deliver the certificate within such ten (10) business day
period shall be conclusive upon Tenant for the benefit of Landlord and any
successor to Landlord, that this Lease is in full force and effect and has not
been modified except as may be represented by Landlord requesting the
certificate.
 
36. Transfer of Landlord's Interest.  If Landlord sells or transfers the
Premises, Landlord, on consummation of the sale or transfer, shall be released
from any liability thereafter accruing under this Lease if Landlord's successor
has assumed in writing, for the benefit of Tenant, Landlord's obligations under
this Lease.  If any Security Deposit has been paid by Tenant, Landlord shall
transfer such Security Deposit to Landlord's successor and on such transfer
Landlord shall be discharged from any further liability with respect to such
Security Deposit.
 
37. Attorneys' Fees.  If either party shall bring any action for relief against
the other party, declaratory or otherwise, arising out of this Lease, including
any action by Landlord for the recovery of Rent or possession of the Premises,
the substantially non-prevailing party shall pay the substantially prevailing
party a reasonable sum for attorneys' fees which shall be deemed to have accrued
on the commencement of such action and shall be paid whether or not such action
is prosecuted to judgment.
 
38. Surrender; Holding Over.
 
38.1 Surrender.  On expiration or ten (10) days after termination of the Term,
Tenant shall surrender the Premises and all Tenant's improvements and
alterations to Landlord broom clean and in good condition.  Tenant shall remove
all of its Trade Fixtures and personal property, which personal property
specifically includes all cabling installed in the Premises by Tenant (unless
Tenant has received consent from Landlord that such cabling may be surrendered
with and remain in the Premises), within the time period stated in this Section.
Tenant, at its cost, shall perform all restoration made necessary by, and repair
any damage to the Premises caused by, the removal of its Trade Fixtures,
personal property and signs to Landlord's reasonable satisfaction within the
time period stated in this Section 38.  Landlord may, at its election, retain or
dispose of in any manner any of Tenant's Trade Fixtures or personal property
that Tenant does not remove from the Premises on expiration or within ten (10)
days after termination of the Term as allowed or required by the provisions of
this Lease by giving ten (10) days notice to Tenant. Title to any such Trade
Fixtures and personal property that Landlord elects to retain or dispose of on
expiration of such ten (10) day period shall vest in Landlord.  Tenant waives
all claims against Landlord for any damage to Tenant resulting from Landlord's
retention or disposition of any such Trade Fixtures and personal
property.  Tenant shall be liable to Landlord for Landlord's reasonable costs
for storing, removing and disposing of Tenant's Trade Fixtures and personal
property.  If Tenant fails to surrender the Premises to Landlord on expiration
or ten (10) days after termination of the Term as required by this Section,
Tenant shall pay Landlord Rent in an amount equal to 150% of the Base Monthly
Rent applicable for the month immediately prior to the expiration or termination
of the Term, or the amount provided by law, whichever is greater, for the entire
time Tenant thus remains in possession and Tenant shall be liable for, shall
indemnify Landlord against and shall hold Landlord harmless from all damages
resulting from Tenant's failure to timely surrender the Premises, including
without limitation, (i) any Rent in excess of 150% of Base Monthly Rent payable
by, or any damages claimed by, any prospective tenant of any part or all of the
Premises, and (ii) Landlord's damages resulting from such prospective tenant
rescinding or refusing to enter into the prospective lease of part or all of the
Premises by reason of Tenant's failure to timely surrender the Premises. If
Tenant, without Landlord's prior consent, remains in possession of the Premises
after expiration or termination of the Term, or after the date in any notice
given by Landlord to Tenant terminating this Lease, such possession by Tenant
shall be deemed to be a tenancy at sufferance terminable at any time by either
party.
 
38.2 Holding Over with Landlord's Consent. If Tenant, with Landlord's prior
consent, remains in possession of the Premises after expiration or termination
of the Term, or after the date in any notice given by Landlord to Tenant
terminating this Lease, such possession by Tenant shall be deemed to be a
month-to-month tenancy terminable by Landlord by a notice given to Tenant at
least twenty (20) days prior to the end of any such monthly period or by Tenant
by a notice given to Landlord at least thirty (30) days prior to the end of any
such monthly period.  During such month-to-month tenancy, Tenant shall pay Rent
in the amount then agreed to in writing by Landlord and Tenant. All provisions
of this Lease, except those pertaining to term, shall apply to the
month-to-month tenancy.
 
39. Agency Disclosure; Broker.
 
There are no brokers involved in this Lease.


40. Interest on Unpaid Rent.  In addition to the Late Charge as provided in
Section 5.3, Rent not paid when due shall bear interest from the date due until
paid at the rate of twelve percent (12%) per year, or the maximum legal rate of
interest, whichever is less.
 
41. Intentionally Deleted.
 
42. Definitions. As used in this Lease, the following words and phrases, whether
or not capitalized, shall have the following meanings:
 
42.1 “Additional Rent” means monetary sums other than Base Monthly Rent to be
paid by Tenant under the provisions of this Lease.
 
42.2 “Alteration” means any addition or change to, or modification of, the
Premises made by Tenant, including without limitation, fixtures, but excluding
Trade Fixtures as defined in this Section.
 
42.3 “Authorized representatives” means any officer, agent, employee,
independent contractor or invitee of either party.
 
42.4 “Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial condemnation.
 
42.5 “Condemnation” means the exercise of any governmental power, whether by
legal proceedings or otherwise, by a condemnor and a voluntary sale or transfer
by Landlord to any condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
 
42.6 “Condemnor” means any public or quasi-public authority or entity having the
power of condemnation.
 
42.7 “Damage” means any injury, deterioration, or loss to a person, property,
the Premises or the Building caused by another person's acts or omissions or by
Acts of God. Damage includes death.
 
42.8 “Damages” means a monetary compensation or indemnity that can be recovered
in the courts by any person who has suffered damage to his person, property or
rights through another's acts or omissions.
 
42.9 “Date of taking” means the date the condemnor has the right to possession
of the property being condemned.
 
42.10 “Encumbrance” means any mortgage, deed of trust or other written security
device or agreement affecting the Premises, and the note or other obligation
secured by it, that constitutes security for the payment of a debt or
performance of an obligation.
 
42.11 “Expiration” means the coming to an end of the time specified in the Lease
as its duration, including any extension of the Term.
 
42.12 “Force majeure” means strikes, lockouts, labor disputes, shortages of
labor or materials, fire or other casualty, Acts of God or any other cause
beyond the reasonable control of a party.
 
42.13 “Good condition” means the good physical condition of the Premises and
each portion of the Premises, including without limitation, all of the tenant
improvements, Tenant's alterations, Tenant's Trade Fixtures, Tenant's Personal
Property, all as defined in this Section, signs, walls, interior partitions,
windows, window coverings, glass, doors, carpeting and resilient flooring,
ceiling tiles, plumbing fixtures and lighting fixtures, all of which shall be in
conformity with building standard finishes, ordinary wear and tear, damage by
fire or other casualty and taking by condemnation excepted.
 
42.14 “Hazardous substances” means any industrial waste, toxic waste, chemical
contaminant or other substance considered hazardous, toxic or lethal to persons
or property or designated as hazardous, toxic or lethal to persons or property
under any laws, including without limitation, asbestos material or materials
containing asbestos.
 
42.15 “Hold harmless” means to defend and indemnify from all liability, losses,
penalties, damages as defined in this Section 42, costs, expenses (including
without limitation, attorneys' fees), causes of action, claims or judgments
arising out of or related to any damage, as defined in this Section, to any
person or property.
 
42.16 “Law” means any constitution, statute, ordinance, regulation, rule,
resolution, judicial decision, administrative order or other requirement of any
federal, state, county, municipal or other governmental agency or authority
having jurisdiction over the parties or the Premises, or both, in effect either
at the time of execution of this Lease or at any time during the Term, including
without limitation, any regulation or order of a quasi-official entity or body
(e.g., board of fire examiners or public utilities) and any legally effective
conditions, covenants or restrictions affecting the Premises.
 
42.17 “Lender” means the mortgagee, beneficiary, secured party or other holder
of an Encumbrance, as defined in this Section.
 
42.18 “Lien” means a charge imposed on the Premises by someone other than
Landlord, by which the Premises are made security for the performance of an act.
 
42.19 “Maintenance” means repairs, replacement, repainting and cleaning.
 
42.20 “Mortgage” means any deed of trust, mortgage or other written security
device or agreement affecting the Premises, and the note or other obligation
secured by it, that constitutes security for the payment of a debt or
performance of an obligation.
 
42.21 “Mortgagee” means the beneficiary under a deed of trust or mortgagee under
a mortgage.
 
42.22 “Mortgagor” means the grantor or trustor under a deed of trust or
mortgagor under a mortgage.
 
42.23 Intentionally Deleted.
 
42.24 “Parties” means Landlord and Tenant.
 
42.25 “Party” means Landlord or Tenant.
 
42.26 “Person” means one or more human beings, or legal entities or other
artificial persons, including without limitation, partnerships, corporations,
trusts, estates, associations and any combination of human beings and legal
entities.
 
42.27 Intentionally Deleted.
 
42.28 “Provision” means any term, agreement, covenant, condition, clause,
qualification, restriction, reservation, or other stipulation in this Lease that
defines or otherwise controls, establishes, or limits the performance required
or permitted by either party.
 
42.29 “Real Property Taxes” means any form of tax, assessment, general
assessment, special assessment, lien, levy, bond obligation, tax on rent (to the
extent such a tax is passed and implemented by the legislature of the State of
Washington) together with any statutory interest thereon, (in no event shall the
term “Real Property taxes” include Landlord’s general income, inheritance,
estate, gift, or franchise taxes) (individually and collectively, the
“Impositions”), now or hereafter imposed or required by any authority having the
direct or indirect power to tax, including any federal, state, county or city
government or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, (individually and collectively, the
“Governmental Agencies”) on any interest of Landlord or Tenant or both
(including any legal or equitable interest of Landlord or its mortgagee, if any)
in the Premises, including without limitation:
 
42.29.1 any Impositions upon, allocable to or measured by the area of the
Premises; or
 
42.29.2 any Impositions upon any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises; or
 
42.29.3 any Impositions by Governmental Agencies (whether or not such
Impositions constitute tax receipts) in substitution, partially or totally, of
any impositions now or previously included within the definition of Real
Property Taxes, including those calculated to increase tax increments to
Governmental Agencies and to pay for such services as fire protection, water
drainage, street, sidewalk and road maintenance, refuse removal or other
governmental services formerly provided without charge to property owners or
occupants; or
 
42.29.4 any and all costs, including without limitation, the fees of attorneys,
tax consultants and experts, incurred by Landlord should Landlord elect to
negotiate or contest the amount of such Real Property Taxes in formal or
informal proceedings before the Governmental Agency imposing such Real Property
Taxes (provided that Tenant shall only be liable for such fees should the amount
of Real Property Taxes owed in a given tax year be reduced as a result of the
negotiation or contest in an amount which is greater than the fees incurred by
Landlord in connection with the negotiation or contest).
 
42.30 “Rent” means Base Monthly Rent, as adjusted from time to time under this
Lease, and Additional Rent as defined in this Section 42.
 
42.31 “Restoration” means the reconstruction, rebuilding, rehabilitation and
repairs that are necessary to return damaged portions of the Premises and the
Building to substantially the same physical condition as they were in
immediately before the damage.
 
42.32 Intentionally Deleted
 
42.33 “Successor” means assignee, transferee, personal representative, heir, or
other person or entity succeeding lawfully, and pursuant to the provisions of
this Lease, to the rights or obligations of either party.
 
42.34 “Tenant improvements” means (i) window coverings, lighting fixtures,
plumbing fixtures, cabinetry and other fixtures installed by either Landlord or
Tenant at any time during the Term, and (iii) improvements and alterations of
the Premises made by Tenant, if any, at any time during the Term.
 
42.35 “Tenant's personal property” means Tenant's equipment, furniture, and
movable property (including cabling) placed in the Premises by Tenant.
 
42.36 “Trade Fixtures” means all machinery, apparatus, furniture, fixtures and
equipment located in the Premises as of the Commencement Date or hereafter
installed by Tenant and used in connection with the conduct of Tenant’s business
in the Premises, other than fixtures and items of personal property of Landlord
that are integral to the ownership, maintenance and operation of the Building by
Landlord.
 
42.37 “Termination” means the ending of the Term for any reason before
expiration, as defined in this Section.
 
42.38 “Work” means the construction of any improvements or alterations or the
performance of any repairs done by Tenant or caused to be done by Tenant on the
Premises as permitted by this Lease.
 
43. Miscellaneous Provisions.
 
43.1 Entire Agreement. This Lease sets forth the entire agreement of the parties
as to the subject matter hereof and supersedes all prior discussions and
understandings between them. This Lease may not be amended or rescinded in any
manner except by an instrument in writing signed by a duly authorized officer or
representative of each party hereto.
 
43.2 Governing Law. This Lease shall be governed by, and construed and enforced
in accordance with, the laws of the State of Washington.
 
43.3 Severability. Should any of the provisions of this Lease be found to be
invalid, illegal or unenforceable by any court of competent jurisdiction, such
provision shall be stricken and the remainder of this Lease shall nonetheless
remain in full force and effect unless striking such provision shall materially
alter the intention of the parties.
 
43.4 Jurisdiction. In the event any action is brought to enforce any of the
provisions of this Lease, the parties agree to be subject to exclusive in
personam jurisdiction in the Superior Court of the State of Washington in and
for the County of King or in the United States District Court for the Western
District of Washington and agree that in any such action venue shall lie
exclusively at Seattle, Washington.
 
43.5 Waiver. No waiver of any right under this Lease shall be effective unless
contained in a writing signed by a duly authorized officer or representative of
the party sought to be charged with the waiver and no waiver of any right
arising from any breach or failure to perform shall be deemed to be a waiver of
any future right or of any other right arising under this Lease.
 
43.6 Captions. Section captions contained in this Lease are included for
convenience only and form no part of the agreement between the parties.
 
43.7 Notices. All notices or requests required or permitted under this Lease
shall be in writing. If given by Landlord such notices or requests may be
personally delivered, delivered by a reputable express delivery service such as
Federal Express or DHL, or sent by certified mail, return receipt requested,
postage prepaid. If given by Tenant such notices or requests shall be sent by
certified mail, return receipt requested, postage prepaid. Such notices or
requests shall be deemed given when so delivered or mailed, irrespective of
whether such notice or request is actually received by the addressee. All
notices or requests to Landlord shall be sent to Landlord at Landlord's Address
for Notice and all notices or requests to Tenant shall be sent to Tenant at
Tenant's Address for Notice. Either party may change the address to which
notices shall be sent by notice to the other party.
 
43.8 Binding Effect. Subject to the provisions of Section 26 captioned
“Assignment and Subletting”, this Lease shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.  No
permitted assignment of this Lease or Tenant's rights hereunder shall be
effective against Landlord unless and until an executed counterpart of the
instrument of assignment shall have been delivered to Landlord and Landlord
shall have been furnished with the name and address of the assignee.  The term
“Tenant” shall be deemed to include the assignee under any such permitted
assignment.
 
43.9 Effectiveness. This Lease shall not be binding or effective until properly
executed and delivered by Landlord and Tenant.
 
43.10 Gender and Number. As used in this Lease, the masculine shall include the
feminine and neuter, the feminine shall include the masculine and neuter, the
neuter shall include the masculine and feminine, the singular shall include the
plural and the plural shall include the singular, as the context may require.
 
43.11 Time of the Essence. Time is of the essence in the performance of all
covenants and conditions in this Lease for which time is a factor.
 
43.12 Joint and Several Liability.  If Tenant is composed of more than one
person or entity, then the obligations of all such persons and entities under
this Lease shall be joint and several.
 
43.13 No Recordation Without Consent of Landlord.  Tenant shall not record this
Lease or any memorandum of this Lease without Landlord’s prior written
consent.  If Landlord or any lender elect to record a memorandum of this Lease,
then Tenant shall promptly execute, acknowledge and deliver the same on a form
prepared by Landlord or such lender.
 


Dated the date first above written.


Landlord:
Tenant:
 
Integrated Holdings, LLC,
a Washington Limited Liability Company
 
Integrated Technologies, Inc.,
A Washington Corporation
By:  _______________________________
By:  _______________________________
_______________________________
       Lawrence E. Dickinson
Its: Authorized Member
Its:   Secretary
   


 
STATE OF WASHINGTON                               )
)  ss.
COUNTY OF KING                                              )


On this day personally appeared before me _________________________, to me known
to be the Authorized Member of Integrated Holdings, LLC, the limited liability
company that executed the foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said company, for the
uses and purposes therein mentioned, and on oath stated that he was authorized
to execute the same instrument.


GIVEN under my hand and official seal this _____ day of January, 2009.




________________________________________
 
________________________________________
(print notary's name)
 
Notary Public in and for the State of Washington,
residing at ______________________________
My commission expires:  __________________







STATE OF MISSOURI                                       )
)  ss.
COUNTY OF ST. LOUIS                                     )


On this day personally appeared before me Lawrence E. Dickinson, to me known to
be the Secretary of Integrated Technologies, Inc., the corporation that executed
the foregoing instrument, and acknowledged the said instrument to be the free
and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that s/he was authorized to execute the
same instrument.


GIVEN under my hand and official seal this _____ day of January, 2009.




________________________________________
 
________________________________________
(print notary's name)
 
Notary Public in and for the State of Missouri,
residing at ______________________________.
My commission expires:  __________________.





CONTINUING GUARANTY


For and in consideration of the execution of that Lease Agreement by Integrated
Holdings, LLC (“Landlord”) to Integrated Technologies, Inc. (“Tenant”), for the
business premises more fully described in Exhibit A to that Lease Agreement,
which Landlord is unwilling to do without the execution and delivery by the
undersigned LMI Aerospace, Inc. of this Continuing Guaranty (this “Guaranty”),
the undersigned (“Guarantor”), absolutely and unconditionally guaranties and
promises to pay to Landlord when due the full amount of all obligations (whether
for principal, interest, fees, expenses or otherwise) that Tenant now or
hereafter may have to Landlord, however arising, whether such obligations of
Tenant are direct or indirect, joint or several, absolute or contingent, or now
owing or to become due (all such obligations of Tenant being the
“Obligations”).  Guarantor agrees to pay to Landlord, or to reimburse Landlord
for, any and all costs and expenses (including reasonable attorneys’ fees and
expenses) that Landlord incurs (whether or not any action or proceeding is
commenced) in enforcing or attempting to enforce this Guaranty or otherwise by
reason of any default by Tenant in respect of the Obligations, including in
bankruptcy proceedings.  All payments under this Guaranty shall be in lawful
money of the United States of America and shall be made free and clear of, and
without deduction for, any claim of setoff or counterclaim of Tenant and any
present or future taxes, levies, imposts, deductions, charges or withholdings.


This Guaranty shall continue to be effective or shall be reinstated if at any
time any payment of any of the Obligations is rescinded or otherwise must be
returned by Landlord for any reason (including the insolvency, bankruptcy or
reorganization of Tenant), all as though such payment had not been made.


Guarantor hereby waives (a) any defense arising by reason of any disability or
other circumstance that might constitute a defense available to, or a discharge
of, Tenant, (b) any requirement of promptness or diligence on the part of
Landlord and (c) all presentments, demands for performance, protests and notices
with respect to any of the Obligations or this Guaranty, including notices of
nonperformance, protest, dishonor and acceptance of this Guaranty and notices of
the creation, existence or incurring of new or additional Obligations.


Landlord shall not be required to proceed first against Tenant or any other
person before resorting to Guarantor for payment under this Guaranty.  Landlord
shall have the absolute right in its sole discretion, and without notice to or
consent of Guarantor, at any time and without in any way affecting or
discharging the liability of Guarantor under this Guaranty, (a) to change the
time, manner or place of payment of, or any other term of, any of the
Obligations, (b) to take, hold, enforce, exchange, release or waive security for
the Obligations or this Guaranty and (c) to settle and compromise any liability
of Tenant.  The liability of Guarantor under this Guaranty shall not be affected
in any way by any release, discharge or substitution of any other guarantor or
obligor.  All obligations of Guarantor under this Guaranty are independent of
the obligations of Tenant.


Guarantor hereby irrevocably waives any and all rights and claims that Guarantor
has or hereafter may have or acquire (whether arising directly or indirectly, by
operation of law, by contract or otherwise) against Tenant by reason of any
payment to Landlord pursuant to this Guaranty, including, but not limited to,
rights of exoneration, indemnity, contribution, reimbursement and subrogation.


This Guaranty shall be binding upon Guarantor and it’s heirs, legal
representatives, successors and assigns, and shall inure to the benefit of and
be enforceable by Landlord and its successors, transferees and assigns.  This
Guaranty shall be deemed for all purposes to be made in, and shall be governed
by and construed in accordance with the laws of, the State of Washington.  At
Landlord’s option, the venue of any action or proceeding to enforce this
Guaranty may be in King County, State of Washington.


IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the 16th day
of January, 2009.


Guarantor:
 
LMI Aerospace, Inc.
   
By:            Lawrence E. Dickinson
Title:         Vice President and Secretary